Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/24l Entered U4i20/241 21750700

(gz) No Fractional Shares and Certificate as to Adjustments.

(i) No fractional shares shall be issued upon the
conversion of any share or shares of the Preferred Stock and the aggregate number of shares of
Common Stock to be issued to particular stockholders, shall be rounded down to the nearest whole
share and the corporation shall pay in cash the fair market value of any fractional shares as of the
time when entitlement to receive such fractions is determined. Whether or not fractional shares
would be issuable upon such conversion shall be determined on the basis of the total number of
shares of Preferred Stock the holder is at the time converting into Common Stock and the number
of shares of Common Stock issuable upon such conversion.

. (ii) Upon the occurrence of each adjustment or
readjustment of the Conversion Price of Preferred Stock pursuant to this Section 4, this
corpcration, at its expense, shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and prepare and furnish to each holder of Preferred Stock a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which such adjustment
or readjustment is based. This corporation shall, upon the written request at any time of any holder
of Preferred Stock, furnish or cause to be furnished to such holder a like certificate setting forth
{A) such adjustment and readjustment, (B) the Conversion Price for such series of Preferred Stock
at the time in effect, and (C) the number of shares of Common Stock and the amount, if any, of
other property that at the time would be received upon the conversion of a share of Preferred Stock.

(h) Notices of Record Date. In the event of any taking by this
corporation of a record of the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend (other than a cash dividend) or other
distribution, this corporation shall mail to each holder of Preferred Stock, at least ten (10) days
prior to the date specified therein, a notice specifying the date on which any such record is to be
taken for the purpose of such dividend or distribution, and the amount and character of such
dividend or distribution.

qi) Reservation of Stock Issuable Upon Conversion. This
corporation shall at all times reserve and keep available out of its authorized but unissued shares
of Common Stock, solely for the purpose of effecting the conversion of the shares of the Preferred
Stock, such number of its shares of Common Stock as shall from time to time be sufficient to effect
the conversion of all outstanding shares of the Preferred Stock; and if at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect the conversion
of all then outstanding shares of the Preferred Stock, in addition to such other remedies as shall be
available to the holder of such Preferred Stock, this corporation will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes, including,
without limitation, engaging in best efforts to obtain the requisite stockholder approval of any
necessary amendment to this Restated Certificate of Incorporation.

(i) Notices. Any notice required by the provisions of this
Section 4 to be given to the holders of shares of Preferred Stock shall be deemed given (a) if
deposited in the United States or international mail, postage prepaid, and addressed to each holder
of record at his address appearing on the books of this corporation, (b) if such notice is provided

10
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/241l Entered Uci20/21 21750700

by electronic transmission in a manner permitted by Section 232 of the General Corporation Law
or (c) if such notice is provided in another manner then permitted by the General Corporation Law.

(k} Waiver of Adjustment to Conversion Price. Notwith-
standing anything herein to the contrary, any downward adjustment of the Conversion Price of any
series of Preferred Stock may be waived, either prospectively or retroactively and either generally
or in a particular instance, by the consent of a Preferred Majority. Any such waiver shall bind all
future holders of shares of such series of Preferred Stock,

5, Voting Rights.

{a) General Voting Rights. The holder of each share of
Preferred Stock shall have the right to one vote for each share of Common Stock into which such
Preferred Stock could then be converted, and with respect to such vote, such holder shall have full
voting rights and powers equal to the voting rights and powers of the holders of Common Stock,
and shall be entitled, notwithstanding any provision hereof, to notice of any stockholders’ meeting
in accordance with the Bylaws of this corporation, and except as provided by law or in subsection
5(b) below with respect to the election of directors by the separate class vote of the holders of
Common Stock, shall be entitled to vote, together with holders of Common Stock, with respect to
any question upor which holders of Common Stock have the right to vote. Fractional votes shall
not, however, be permitted and any fractional voting rights available on an as-converted basis
(after aggregating all shares into which shares of Preferred Stock held by each holder could be
converted) shall be rounded to the nearest whole number (with one-half being rounded upward),

(b) Yoting for the Election of Directors. The holders of
Preferred Stock and Common Stock (voting together as a single class and not as separate series,
and on an as-converted basis) shall be entitled to elect directors of this corporation.

 

Notwithstanding the provisions of Section 223(a)(1) and 223(a)(2) of the General
Corporation Law, any vacancy, including newly created directorships resulting from any increase
in the authorized number of directors or amendment of this Restated Certificate of Incorporation,
and vacancies created by removal or resignation of a director, may be filled by a majority of the
directors then in office, though less than a quorum, or by a sole remaining director, and the
directors so chosen shall hold office until the next annual election and until their successors are
duly elected and shall qualify, unless sooner displaced; provided, however, that where such
vacancy occurs among the directors elected by the holders of a class or series of stock, the holders
of shares of such class or series may override the Board of Directors’ action to fill such vacancy
by () voting for their own designee to fill such vacancy at a meeting of this corporation’s
stockholders or (ji) written consent, if the consenting stockholders hold a sufficient number of
shares to elect their designee at a meeting of the stockholders. Any director may be removed
during his or her term of office, either with or without cause, by, and only by, the affirmative vote
of the holders of the shares of the class or series of stock entitled to elect such director or directors,
given either at a special meeting of such stockholders duly called for that purpose or pursuant to a
written consent of stockholders, and any vacancy thereby created may be filled by a vote of the
holders of a majority of the then outstanding shares of that class or series of stock represented at
the meeting or pursuant to written consent.

11
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/241l Entered Uci20/21 21750700

6, Protective Provisions. So long as a majority of the Series Seed
Preferred Stock originally issued remains outstanding, this corporation shall not (by amendment,
merger, consolidation or otherwise) without first obtaining the approval (by vote or written
consent, as provided by law) of a Preferred Majority:

(a) consummate a Liquidation Event;

(b) amend this corporation’s Certificate of Incorporation or
Bylaws so as to alter or change the powers, preferences or special rights of the shares of Preferred
Stock so as to affect them adversely;

(c) increase or decrease (other than by conversion or split) the
total number of authorized shares of Preferred Stock or Common Stock;

(d) authorize or issue, or obligate itself to issue, any equity
security (including any other security convertible into or exercisable for any such equity security)
having a preference over, or being on a parity with, the Series Seed Preferred Stock with respect
to dividends, liquidation or redemption, other than the issuance of any authorized but unissued
shares of Preferred Stock designated in this Certificate of Incorporation (including any security
convertible into or exercisable for such shares of Preferred Stock);

{e) redeem, purchase or otherwise acquire (or pay into or set
aside for a sinking fund for such purpose) any share or shares of Preferred Stock or Common
Stock; provided, however, that this restriction shall not apply to the repurchase of shares of
Common Stock from employees, officers, directors, consultants or other persons performing
services for this corporation or any subsidiary pursuant to agreements under which this corporation
has the option to repurchase such shares upon the occurrence of certain events, such as the
termination of employment or service, or pursuant to a right of first refusal;

® declare or pay any dividends on or declare or make any other
distribution on account of any shares of Preferred Stock or Common Stock;

(g) change the authorized number of directors of this
corporation;

{h) directly or indirectly assume, guarantee or incur debt
exceeding one hundred thousand dollars ($100,600) in principal amount;

@ establish any stock option plan (or similar plan) or increase
the total number of shares of Common Stock reserved for issuance under any such plan; or

i) enter into or agree to enter into any transaction with any
director, officer, affiliate or stockholder of this corporation or any “associate” (as defined in Rule
12b-2 promulgated under the Securities Exchange Act of 1934) of any such person, or amend,
modify or waive the terms of, or any rights under, any such transaction (except such transactions
made in the ordinary course of business upon fair and reasonable terms).

12
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/241l Entered Uci20/21 21750700

7s Status of Converted Stock. In the event any shares of Preferred
Stock shall be converted pursuant to Section 4, the shares so converted shall be cancelled and shall
not be issuable by this corporation. The Restated Certificate of Incorporation of this corporation
shall be appropriately amended to effect the corresponding reduction in this corporation’s
authorized capital stock.

On Common Stock. The rights, preferences, privileges and restrictions granted
to and imposed on the Common Stock are as set forth below in this Article IV(C).

1, Dividend Rights, Subject to the prior rights of holders of all classes
of stock at the time outstanding having prior rights as to dividends, the holders of the Common
Stock shall be entitled to receive, when, as and if declared by the Board of Directors, out of any
assets of this corporation legally available therefor, any dividends as may be declared from time
to time by the Board of Directors.

2 Liquidation Rights. Upon the liquidation, dissolution or winding up
of this corporation, the assets of this corporation shall be distributed as provided in Section 2 of
Article TV(B) hereof.

3. Redemption. The Common Stock is not redeemable at the option of
the holder.

4. Voting Rights. The holder of each share of Common Stock shall
have the right to one vote for each such share, and shall be entitled to notice of any stockholders’
meeting in accordance with the Bylaws of this corporation, and shall be entitled to vote upon such
matters and in such manner as may be provided by law. Subject to Article ['V(B)(6), the number
of authorized shares of Common Stock may be increased or decreased (but not below the number
of shares thereof then outstanding) by the affirmative vote of the holders of a majority of the stock
of this corporation entitled to vote, irrespective of the provisions of Section 242(b)(2) of the
General Corporation Law.

ARTICLE V

Except as otherwise provided in this Restated Certificate of Incorporation, in
furtherance and not in limitation of the powers conferred by statute, the Board of Directors is
expressly authorized to make, repeal, alter, amend and rescind any or all of the Bylaws of this
corporation.

ARTICLE VI

The number of directors of this corporation shall be determined in the manner set
forth in the Bylaws of this corporation.

ARTICLE VII

Elections of directors need not be by written ballot unless the Bylaws of this
corporation shall so provide.

13
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/241l Entered Uci20/21 21750700

ARTICLE VOI

Meetings of stockholders may be held within or without the State of Delaware, as
the Bylaws of this corporation may provide. The books of this corporation may be kept (subject
te any provision contained in the statutes) outside the State of Delaware at such place or places as
may be designated from time to time by the Board of Directors or in the Bylaws of this corporation.

ARTICLE IX

A director of this corporation shall not be personally liable to this corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director, except for liability
(i) for any breach of the director’s duty of loyalty to this corporation or its stockholders, (ii) for
acts or omissions not in good faith or that involve intentional misconduct or a knowing violation
of law, (iii) under Section 174 of the General Corporation Law, or (iv) for any transaction from
which the director derived any improper personal benefit. If the General Corporation Law is
amended after approval by the stockholders of this Article EX to authorize corporate action further
eliminating or limiting the personal liability of directors, then the liability of a director of this
corporation shall be eliminated or limited to the fullest extent permitted by the General Corporation
Law as so amended.

Any repeal or modification of the foregoing provisions of this Article IX by the
stockholders of this corporation shall not adversely affect any right or protection of a director of
this corporation existing at the time of, or increase the liability of any director of this corporation
with respect to any acts or omissions of such director occurring prior to, such repeal or
modification.

ARTICLE X

Except as otherwise provided in this Restated Certificate of Incorporation, this
corporation reserves the right to amend, alter, change or repeal any provision contained in this
Restated Certificate of Incorporation, in the manner now or hereafter prescribed by statute, and all
rights conferred upon stockholders herein are granted subject to this reservation.

ARTICLE XI

To the fullest extent permitted by applicable law, this corporation is authorized to
provide indemnification of (and advancement of expenses to) agents of this corporation (and any
other persons to which General Corporation Law permits this corporation to provide
indemnification) through Bylaw provisions, agreements with such agents or other persons, vote of
stockholders or disinterested directors or otherwise, in excess of the indemnification and
advancement otherwise permitted by Section 145 of the General Corporation Law, subject only to
limits created by applicable General Corporation Law (statutory or non-statutory), with respect to
actions for breach of duty to this corporation, its stockholders, and others.

Any amendment, repeal or modification of the foregoing provisions of this
Article XI shall not adversely affect any right or protection of a director, officer, agent, or other
person existing at the time of, or increase the liability of any director of this corporation with

14
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/241l Entered Uci20/21 21750700

respect to any acts or omissions of such director, officer or agent occurring prior to, such
amendment, repeal or modification.

ARTICLE XL

A. Forum Selection. Unless this corporation consents in writing to the selection
of an alternative forum, the Court of Chancery of the State of Delaware (or, if the Court of
Chancery does not have jurisdiction, the federal district court for the District of Delaware) shall,
to the fullest extent permitted by law, be the sole and exclusive forum for (1) any derivative action
or proceeding brought on behalf of this corporation, (2) any action asserting a claim of breach of
a fiduciary duty owed by any director, officer or other employee of this corporation to this
corporation or this corporation’s stockholders, (3) any action arising pursuant to any provision of
the General Corporation Law or this Certificate of Incorporation or the Bylaws (as either may be
amended from time to time), or (4) any action asserting a claim governed by the internal affairs
doctrine. Any person or entity purchasing or otherwise acquiring or holding any interest in shares
of capital stock of the Corporation shall be deemed to have notice of and consented to the
provisions of this Article XH.

B. Personal Jurisdiction. If any action the subject matter of which is within the
scope of Section A immediately above is filed in a court other than a court located within the State
of Delaware (a “Foreign Action”) in the name of any stockholder, such stockholder shall be
deemed to have consented to (i) the personal jurisdiction of the state and federal courts located
within the State of Delaware in connection with any action brought in any such court to enforce
Section A immediately above (an “FSC Enforcement Action”) and (ji) having service of process
made upon such stockholder in any such FSC Enforcement Action by service upon such
stockholder’s counsel in the Foreign Action as agent for such stockholder.

 

x oe  *

THIRD: The foregoing amendment and restatement was approved by the holders
of the requisite number of shares of said corporation in accordance with Section 228 of the General
Corporation Law.

FOURTH: That said Restated Certificate of Incorporation, which restates and
integrates and further amends the provisions of this corporation’s Certificate of Incorporation, has
been duly adopted in accordance with Sections 242 and 245 of the General Corporation Law.

15
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/241l Entered Uci20/21 21750700

IN WITNESS WHEREOF, this Amended and Restated Certificate of
Incorporation has been executed by a duly authorized officer of this corporation on this 28" day
of April, 2017.

FANCHEST, INC.

Daniel Weinberg
President and Secretary

 

SIGNATURE PAGE TO RESTATED CERTIFICATE OF INCORPORATION OF FANCHEST, INC.
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo/24l Entered Uc4i20/21 21:50°00

State of Delaware
Secretary of State
Division of Corporations

Delivered 02:10 PM 11/20/2017 F ANCHEST, ENC.
FILED 02:10 PM 11/20/2017 . a”
SR 20177173200 - FileNumber 5567123 CERTIFICATE OF AMENDMENT
TO
RESTATED

CERTIFICATE OF INCORPORATION

(Pursuant to Sections 242 of the General
Corporation Law of the State of Delaware)

Fanchest, Inc., a corporation organized and existing under and by virtue of the

provisions of the General Corporation Law of the State of Delaware (the “General Corporation
Law”), does hereby certify as follows.

1, The name of this corporation is Fanchest, Inc. and that this corporation was originally
incorporated pursuant to the General Corporation Law on July 11, 2014.

2. The Certificate of Incorporation was amended and restated by the Restated Certificate of
Incorporation filed with the Delaware Secretary of State on April 28, 2017.

By The Board of Directors of this corporation duly adopted resolutions proposing to amend
the Amended and Restated Certificate of Incorporation of this corporation, declaring said
amendment to be advisable and in the best interests of this corporation and its stockholders, and
authorizing the appropriate officers of this corporation to solicit the consent of the stockholders
therefor, which resolution setting forth the proposed amendment and restatement is as follows.

RESOLVED, that Article TV, Section A of the Restated Certificate of Incorporation of the
Company is amended by deleting such section in its entirety, which read as follows prior to the
amendment:

“A. Authorization of Stock, This corporation is authorized to issue two classes of
stock to be designated, respectively, common stock and preferred stock. The total
number of shares that this corporation is authorized to issue is 2,578,615, The
total number of shares of common stock authorized to be issued is 1,894,307, par
value $0.001 per share (the “Common Stock”). The total number of shares of
preferred stock authorized to be issued is 684,308, par value $0.001 per share (the
“Preferred Stock”). As of the effective date of this Restated Certificate, 378,862
shares of the authorized Preferred Stock of the corporation are hereby designated
“Series Seed-1 Preferred Stock” and 305,446 shares of the authorized Preferred
stock of the corporation are hereby designated as “Series Seed-2 Preferred Stock”.
As of the effective date of this Restated Certificate, all shares of the Preferred
Stock of the corporation are hereby designated as “Series Seed Preferred Stock”.”

and by replacing such deleted section with the following:
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/241l Entered Uci20/21 21750700

“A, Authorization of Stock, This corporation is authorized to issue two classes of
stock to be designated, respectively, common stock and preferred stock. The total
number of shares that this corporation is authorized to issue is 3,072,998. The
total number of shares of common stock authorized to be issued is 2,161,375, par
value $0.001 per share (the “Common Stock”), The total number of shares of
preferred stock authorized to be issued is 911,623, par value $0.001 per share (the
“Preferred Stock”). As of the effective date of this Restated Certificate, 606,177
shares of the authorized Preferred Stock of the corporation are hereby designated
“Series Seed-1 Preferred Stock” and 305,446 shares of the authorized Preferred
stock of the corporation are hereby designated as “Series Seed-2 Preferred Stock”.
As of the effective date of this Restated Certificate, all shares of the Preferred
Stock of the corporation are hereby designated as “Series Seed Preferred Stock”.”

 

4, This Certificate of Amendment to the Restated Certificate of Incorporation was approved
by the holders of the requisite number of shares of this corporation in accordance with Section
228 of the General Corporation Law.

5. This Certificate of Amendment to the Restated Certificate of Incorporation, which amends
the provisions of this corporation’s Certificate of Incorporation, has been duly adopted in
accordance with Sections 242 of the General Corporation Law.
Case 1-20-45¥952-JMM DOC /9-0 Filed Od/eo0/241l Entered Uci20/21 21750700

IN WITNESS WHEREOF, this Certificate of Amendment to the Restated Certificate of
Incorporation has been executed by a duly authorized officer of this corporation on this 29th day

of November 2017.
4 ft
a

Name: Jeff Lin
Title: Chief Executive Officer

 
